DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 14, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 16, 17 and 20 of U.S. Patent No. 11, 217,051. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 16, 17 and 20 of U.S. Patent No. 11, 217,051 cover and encompass the limitations of the claims 1, 2, 4, 8, 14, 15 and 20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 11,217,051 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1, 2, 4, 8, 14, 15 and 20 of the instant application are rejected as obvious double patenting over the narrower claims 1, 2, 4, 16, 17 and 20 of U.S. Patent No. 11,217,051.
The corresponding of claims as follows:
Regarding claims 1 and 2 of the instant application, claim 1 of the U.S. Patent No. 11,217,051 cover and encompass all subject matter claimed.
Regarding claim 4 of the instant application, claim 4 of the U.S. Patent No. 11,217,051 cover and encompass all subject matter claimed.
Regarding claim 8 of the instant application, claim 2 of the U.S. Patent No. 11,217,051 cover and encompass all subject matter claimed.
Regarding claim 14 of the instant application, claim 16 of the U.S. Patent No. 11,217,051 cover and encompass all subject matter claimed.
Regarding claim 15 of the instant application, claim 17 of the U.S. Patent No. 11,217,051 cover and encompass all subject matter claimed.
Regarding claim 20 of the instant application, claim 20 of the U.S. Patent No. 11,217,051 cover and encompass all subject matter claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13, 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeachie (US 2015/0317852).
Regarding claims 1, 14 and 20, McGeachie teaches a system and a method (figs. 1 and 5A), comprising: a memory ([0032]) that stores instructions; and a processor ([0032]) that executes that instructions to perform operations, the operations comprising: receiving a first proof of physical presence associated with a user, a second proof of digital presence associated with the user, or a combination thereof ([0024] and [0026]); activating, based on authenticating the first proof, the second proof, or both, a credential for accessing physical access control system, a logical access control system, or a combination thereof ([0016] and [0027]); verifying that the credential has been activated ([0027]); and facilitating, after verifying that the credential has been activated, access to an ingress point of a location by utilizing the credential for accessing the physical asset control system, the logical access control system, or a combination thereof ([0027]).  
	Regarding claim 2, McGeachie further teaches wherein the operations further comprising obtaining the first proof of the physical presence, the second proof of the digital presence, or a combination thereof, at the ingress point of the location ([0014]).
	Regarding claim 3, McGeachie further teaches wherein the operations further comprise authenticating the first proof, the second proof, or a combination thereof, by matching the first proof, the second proof, or a combination thereof, to information contained in a biometric template, a profile, or a combination thereof ([0024]).
	Regarding claims 4 and 5, McGeachie further teaches wherein activating the credential further comprises activating a token, activating a proximity card number, or a combination thereof and further limitations as claimed (badge ID, [0015], [0020] and [0027]).
	Regarding claim 6, McGeachie further teaches wherein the operations further comprise checking the user into the system based on authenticating the first proof, the second proof, or a combination thereof ([0027]).
	Regarding claim 7, McGeachie further teaches wherein the operations further comprise preventing the user from accessing the ingress point of the location if the first proof, the second proof, or both, is not authenticated ([0028]).
	Regarding claim 9, McGeachie further teaches wherein the operations further comprise activating or deactivating a biometric template utilized for authenticating the first proof, the second proof, or a combination thereof ([0015] and [0024]).
	Regarding claim 10, McGeachie further teaches wherein the operations further comprise facilitating, after verifying that the credential has been activated, access to a portion of the physical access control system, a portion of the logical access control system, or a combination thereof, in accordance with a user role associated with the user (based on assurance level requirements, [0002], [0015], [0019]-[0020] and [0027]).
	Regarding claim 11, McGeachie further teaches wherein the operations further comprises encrypting the credential ([0019], [0022], [0023] and [0027]).
	Regarding claim 13, McGeachie further teaches wherein the operations further comprise generating the credential after authenticating the first proof, the second proof, or a combination thereof (badge ID, [0027]).
	Regarding claim 16, McGeachie further teaches facilitating automatic issuance, assignment, or rotation of a proximity card number, token number (badge ID), or a combination thereof, associated with the credential ([0027]).
	Regarding claim 17, McGeachie further teaches receiving a request from the user to activate the credential (access request, [0026] and [0027]).
	Regarding claim 18, McGeachie further teaches providing a proximity card, token, or a combination thereof, after authenticating the first proof, the second proof, or a combination thereof (badge ID, [0020] and [0027]).
	Regarding claim 19, McGeachie further teaches updating a blockchain to include information associated with the authenticating, the credential, a consent, or a combination thereof ([0024] and [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeachie in view of Guillaud (US 2014/0266590).
Regarding claims 8 and 12, McGeachie teaches all subject matter claimed as applied above except for deactivating the credential if user does not checkout of the location, if a time period expires or prevent user from accessing the ingress point, the logical access control system, the physical access control system, after expiration of a time period after activating the credential  as claimed.
	However, Guillaud teaches deactivating the credential if the time period expires ([0006] and [0043]).
	In view of Guillaud’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McGeachie by incorporating the teaching as taught by Guillaud so that the credential can be deactivated when the predetermined time period is expired or preventing the user from accessing the physical access control system when the predetermined time period is expired (see Guillaud: [0006]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeachie in view of Kakadiaris et al. (US 2009/0310828).
Regarding claim 15, McGeachie teaches all subject matter claimed as applied above except for monitoring the user as claimed.
However, Kakadiaris teaches monitoring an individual after accessing the ingress point ([0072]).
In view of Kakadiaris’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McGeachie by incorporating the teaching as taught by Kakadiaris so as to track ingress of authorized individual (see Kakadiaris: [0072]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Simons (US 2020/0213329); Brady et al. (US 10,573,106); Powers, III et al. (US 2017/0103643); Blodgett et al. (US 2015/0040215) are cited because they are related to access control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887